This is an appeal from a judgment awarding damages for the breach of an oral contract of employment. The sole question presented here is viz:
"Is there evidence in the record sufficient to establish a hiring of plaintiff by defendants for a specific period of ninety days?"
The testimony shows that only two persons were present when the alleged agreement for ninety day employment was made. They are the opposing parties *Page 511 
here. Plaintiff in Error, Glenn, testified that no such term was incorporated into the oral contract of employment; defendant in error stated that it was expressly agreed between them. The jury found for the latter.
From the record, therefore, it appears that the question posed must be answered in the affirmative and the judgment appealed from is —
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.